Title: To James Madison from Thomas Newton, 13 January 1807
From: Newton, Thomas
To: Madison, James



Sir
Collrs. office Norfolk Jany. 13th. 07.

Admiral Sir R Strachan is arived in Ly’nhaven Bay in the Cæsar of 84 guns with the Triumph of 74 & L Topaze frigate said to be from Halifax.  The Leopard of 50 guns from Bermuda is also arived.  The Melampus has taken in a new bowsprit & fitted & joind the other.  It is reported they have a large Number of American seamen on board, five of whom made their escape from the Melampus the 3d. instant at night, by jumping into a boat & rowing off  They were fired at, pursued to the shore, but none hurt.  As they may be reported deserters I here give you their names viz Wm. Ware Daniel Martin, Fras. Little who says he served his time in Genl. Smiths service of Baltimore & was with a Capt. Giles, Ambrose alias Wm. Watts, of Philadelphia Jno. Strann, of Accomac Co. Virga. obtained his protection in this office is known here I am inform’d.  All these had protections as reported to me.  The Melampus has many more on board.  These Ships are well supply’d with provisions & every thing they want  Their Officers are hospitably treated on shore & complaints have been made to me by some who have been released from them, that they have not been treated well.  We have had no report from the Commanders of the Ships on their arival, the Cutter being on , and no officer or boat to send down the bay to enquire their object, agreeable to my instructions which has ever been done in a respectful manner; I am with the greatest respect Yr. Obt. Servt.

Thos NewtonCollr


